DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 10, 15, the phrase “capable of” is indefinite. The phrase has been held that the recitation that an element is “capable of performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Delphi (GB 2017/16190) (see GB 2567170).    
With regards to claim 1:
Craig discloses an aftertreatment system, comprising: 
an inlet exhaust section that receives exhaust;
an outlet exhaust section in fluid communication with the inlet exhaust section; a first aftertreatment component (SCR) (see abstract) that receives the exhaust from the inlet exhaust section, treats the exhaust, and provides the exhaust to the outlet exhaust section;

a second dosing module positioned along the outlet exhaust section (see abstract), the second dosing module structured to selectively dose the exhaust with the reductant (see page 2, lines 1-6),
 wherein one of the first dosing module and the second dosing module provides the reductant to the other of the first dosing module and the second dosing module (see page 2, line 4-6).

Claims 10-12, 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Olivier et al. (US 2013/0292498).
With regards to claim 10:
Olivier discloses a dosing module for an aftertreatment system, the dosing module comprising: 
a housing that mounts to a structure (Fig. 3);
a dosing cartridge (50) inserted within the housing, the dosing cartridge comprising a needle assembly;
an inlet port (56) (Fig. 3) inserted within the housing, the inlet port receives reductant and provides the reductant to the dosing cartridge;
an outlet port (58) (Fig. 3) inserted within the housing (see par. [0040]), the outlet port receives the reductant from the dosing cartridge and provides the reductant from the dosing module; and a cover coupled to the housing, the cover covering the dosing cartridge; wherein the dosing cartridge and the housing are structured such that the 
wherein the dosing module is controlled between an operation mode and a non-operation mode; and wherein the dosing module, in the operation mode, selectively causes the needle assembly to dose reductant from the dosing module (see par. [0041]).

    PNG
    media_image1.png
    828
    756
    media_image1.png
    Greyscale

With regards to claim 11:
Olivier discloses the dosing module of claim 10, Olivier further discloses a first expansion element; wherein the dosing cartridge further comprises a first channel, the first expansion element located within the first channel of the dosing cartridge; and wherein the first expansion element is absorbs expansion of reductant within the interstice (see Fig. 4).

With regards to claim 12:
Olivier discloses the dosing module of claim 11, Olivier further discloses a second expansion element; wherein the dosing cartridge further comprises a second channel, the second channel located below the first channel; wherein the second expansion element is located within the second channel of the dosing cartridge; and wherein the second expansion element is absorbs expansion of reductant between within the dosing module.

With regards to claim 14:
Olivier discloses the dosing module of claim 10, Olivier further discloses wherein the dosing module, in the nonoperation mode, causes the needle assembly to be closed such that the reductant is circulated within the dosing module, from the inlet port to the outlet port, causing cooling of the dosing module (see par. [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2015/0167526) in view of Delphi (GB 2017/16190).
With regards to claim 1:
Henry discloses an aftertreatment system, comprising: 
an inlet exhaust section that receives exhaust;
an outlet exhaust section in fluid communication with the inlet exhaust section; a first aftertreatment component (SCR) (104) (see Fig. 1) that receives the exhaust from the inlet exhaust section, treats the exhaust, and provides the exhaust to the outlet exhaust section;
a first dosing module (108) (Fig. 1) positioned along the inlet exhaust section, the first dosing module structured to selectively dose the exhaust with reductant; and
a second dosing module (110) (Fig. 1) positioned along the outlet exhaust section, the second dosing module structured to selectively dose the exhaust with the reductant (see par. [0013]).

    PNG
    media_image2.png
    370
    570
    media_image2.png
    Greyscale

However, Henry fails to disclose wherein one of the first dosing module and the second dosing module provides the reductant to the other of the first dosing module and the second dosing module.
Craig teaches a first dosing module and a second dosing module provides the reductant to the other of the first dosing module and the second dosing module (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Henry by having a first dosing module and a second dosing module providing the reductant to the other of the first dosing module and the second dosing module as taught by Craig for cooling the second dosing unit. 

With regards to claim 2:


With regards to claim 3:
The modified Henry discloses the aftertreatment system of claim 1, Henry further discloses a second aftertreatment component (106) (Fig. 1) that treats the exhaust and provides the exhaust to the outlet exhaust section; and a connecting exhaust section that receives the exhaust from the first aftertreatment component (104) and provides the exhaust to the second aftertreatment component (106) (Fig. 1).

With regards to claim 4:
The modified Henry discloses the aftertreatment system of claim 3; however, Henry fails to disclose wherein at least one of the first aftertreatment component and the second aftertreatment component comprises a plurality of sections; and wherein each of the sections comprises an aftertreatment component.
With regards to the plurality of sections comprising an aftertreatment component of the first and second aftertreatment component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a plurality of sections of the first and second aftertreatment component as recited above since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) see MPEP 2144.04.


The modified Henry discloses the aftertreatment system of claim 4, Henry further discloses wherein each of the first aftertreatment component and the second aftertreatment component performs a selective catalyst reduction (see par. [0013]).

With regards to claim 6:
The modified Henry discloses the aftertreatment system of claim 3, Henry further discloses wherein the first aftertreatment component treats the exhaust differently than the second aftertreatment component (see par. [0015]).

With regards to claim 7:
The modified Henry discloses the aftertreatment system of claim 1, the modified Henry further discloses a reductant source (not shown but must have) that stores the reductant; and a fluid circuit comprising a first section in fluid communication with the reductant source and the second dosing module (see Henry, par. [   ]); a second section in fluid communication with the second dosing module and the first dosing module (see Craig, abstract); and a third section in fluid communication with the first dosing module and the reductant source (see Henry, par. [  ]).

With regards to claim 8:
The modified Henry discloses the aftertreatment system of claim 7, Henry further discloses a supply unit that selectively draws the reductant from the reductant source and to provide the reductant to the first dosing module and the second dosing module;


With regards to claim 9:
The modified Henry discloses the aftertreatment system of claim 8, Henry further discloses a communications network (controller 120) (Fig. 1) that is in electronic communication with the first dosing module (108), the second dosing module (110), and the supply unit (not shown but must have), the communications network selectively operating the supply unit between an operation mode and a non-operation mode; wherein the supply unit, in the operation mode, causes the reductant to be provided from the reductant source (not shown) to the first dosing module through the first section of the fluid circuit (see par. [   ]), from the first dosing module to the second dosing module through the second section of the fluid circuit (see Craig, par. [0013]), from the second dosing module to the supply unit through the third section of the fluid circuit, and from the supply unit to the reductant source through the fourth section of the fluid circuit (see Craig, par. [0013]).

Claims 13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (US 2013/0292498) in view of Ito (JP 2001-152831).
With regards to claim 13:   

Ito teaches that a dosing module is modular such that the dosing cartridge is replaceable with a second dosing cartridge (See abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olivier by using a second aftertreatment component separate from a first aftertreatment component as taught by or further reducing harmful e

With regards to claim 15:
Olivier discloses an aftertreatment system, comprising: 
an inlet exhaust section that receives exhaust; an outlet exhaust section in fluid communication with the inlet exhaust section; 
a first aftertreatment component (SCR) (17) (Fig. 1) that receives the exhaust from the inlet exhaust section, treats the exhaust, and provides the exhaust to the outlet exhaust section; and
a first dosing module (16) (Fig. 1) positioned along the inlet exhaust section, the first dosing module structured to selectively dose the exhaust with reductant, the first dosing module comprising: 
a housing that mounts to a structure;
a dosing cartridge (50) (Fig. 3) inserted within the housing, the dosing cartridge comprising a needle assembly;

an outlet port (58) (Fig. 3) inserted within the housing, the outlet port receives the reductant from the dosing cartridge and provides the reductant from the first dosing module (see Fig. 3, par. [0041]);
wherein the dosing cartridge and housing are structured such that reductant is capable of flowing within an interstice between the dosing cartridge and the housing (see par. [0041]); and

    PNG
    media_image3.png
    530
    484
    media_image3.png
    Greyscale

The modified Olivier fails to disclose wherein the first dosing module is modular such that the dosing cartridge is replaceable, separate from the housing, with a second dosing cartridge.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olivier by using a replaceable dosing cartridge as taught by Ito for improving the efficiency of the dosing cartridge.

With regards to claim 18:
The modified Olivier discloses the aftertreatment system of claim 15, Olivier further discloses a reductant source (10) (Fig. 1) that stores the reductant; a fluid circuit in fluid communication with the reductant source and the first dosing module (100) (Fig. 1);
a supply unit (pump 12) (Fig. 1) that selectively draws the reductant from the reductant source and to provide the reductant to the first dosing module;
wherein the first dosing module is controlled between an operation mode and a nonoperation mode; wherein the first dosing module, in the operation mode, selectively causes the needle assembly to dose reductant from the first dosing module (see par. [  ]); and wherein the first dosing module, in the non-operation mode, causes the needle assembly to be closed such that the reductant is circulated within the first dosing module, from the inlet port (56) to the outlet port (58) (Fig. 3), causing cooling of the first dosing module (see par. [0041]).
With regards to claim 19:


With regards to claim 20:
The modified Olivier discloses the aftertreatment system of claim 19, Olivier further discloses a second expansion element; and wherein the second expansion element absorbs expansion of reductant within the first dosing module (see Fig. 4)).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (US 2013/0292498) in view of Ito (JP 2001-152831) as applied to claim 15, and further in view of Henry et al. (US 2015/0167526).
With regards to claim 16:
The modified Olivier discloses the aftertreatment system of claim 15; however, Olivier fails to disclose a second aftertreatment component separate from the first aftertreatment component; and a connecting exhaust section in fluid communication with both the inlet exhaust section and the outlet exhaust section, the connecting exhaust section that receives the exhaust from the first aftertreatment component and provides the exhaust to the second aftertreatment component; wherein the second aftertreatment component receives the exhaust from the connecting exhaust section, treats the exhaust, and provides the exhaust to the outlet exhaust section.
Henry teaches that a second aftertreatment component (106) (Fig. 1) separate from a first aftertreatment component (104) (Fig. 1); and a connecting exhaust section in 



    PNG
    media_image4.png
    578
    890
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olivier by using a second aftertreatment component separate from a first aftertreatment component as taught by Henry for further reducing harmful emission from the exhaust gas.



The modified Olivier discloses the aftertreatment system of claim 15, Henry further teaches a second dosing module (110) positioned along the outlet exhaust section, the second dosing module structured to selectively dose the exhaust with the reductant (see Fig. 1).
        
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/             Supervisory Patent Examiner, Art Unit 3747